Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 21, 2009, which, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant dermatologist failed to establish his prima facie entitlement to judgment as a matter of law in this action alleging medical malpractice. Defendant submitted an affidavit which stated that during his treatment of plaintiff, he did not deviate from good and accepted medical practices. However, it failed to address plaintiffs essential factual allegations, namely, whether the keloid defendant treated was or was not the same lesion that proved to be cancerous (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Kotler v Swersky, 10 AD3d 350 [2004]). Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.